Title: To George Washington from Tobias Lear, 19 October 1795
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            Washington [D.C.] Octr 19th 1795
          
          I have just returned from my trip up to the Shanandoah without being able to accomplish the object of securing for the public the property at the junction of that River with the potomac in the manner I wished. I am not, however, without hopes that it may yet be done. I found, on examination into the title, that the ferry tract, which contains about one hundred & twenty acres, by patent, was devised by Robert Harper to his Daughter Sarah, and such one of her male issue as she and her husband, John Wager, should judge most deserving of it. They had but one son who now lives with his father at the ferry—and is about 23 years of age, and therefore, with his father (the mother being dead) has a right to dispose of the same. The old man is willing to dispose of his life in the Estate, and if his son will join to convey it in fee, their price is 2000£ Virga Currency, reserving to themselves the right of the ferry—the House & out Houses, with about ten Acres of ground, which shall not interfere with any operations

which may be carried on on the other parts, or prevent any use of water. The young man, at present does not appear willing to sell it; but I have reason to think he may still be prevailed upon to do so. The next tract, on which Bready’s saw mill stands, runs across from River to River, back of the ferry tract, and contains, by patent about 230 acres. This was devised by Robert Harper to Robert Griffith; but as his heirs were not mentioned, it was, at the death of Griffith claimed by Bready on behalf of one of the grandsons of old Harper, and by young Wager, another grandson, who also has the reversion of the ferry tract. But as there was no mention of remainder to this tract made in Harper’s will, the Son of Griffith has also claimed—and the matter is now in suit between them. Bready and Young Wager have, by agreement, joint possession, & Griffith has transferred his claim to Rutherford who married the daughter of General Darke. This tract is necessary on account of the Water on both Rivers—The Mill seat on the Shanandoah being considered as one of the best & safest in that Country, and an equally good one can be had on the Potomac. The fall on the Shanandoah within this tract is 20 feet, and the whole river may be brought with ease, if necessary, to operate on water works: the same may be done on the Potomac⟨.⟩ I had much conversation with Bready & Wager respecting this tract, & with Genl Darke on behalf of Rutherford, who was sick—and they agreed to let the property go for three thousand pounds Virginia money—and give immediate possession of the premises—the money to be paid, on decision of the suit, to whomsoever should have the right to convey; unless they should previously come to an amicable settlemt—and then the payment to be divided & conveyance to be made by them jointly, who are the only persons having any pretensions to said property. Considering the situation & advantages of water, this is not thought by good judges to be an extravagant price. Colo. Bull is ready to dispose of the whole, or any part of his tract that may be wanted. He has about 650 Acres on a lease for 70 years (6 of which are expired) at £6 virga money per hundred. His price is £1500 for the whole, or in proportion for a part. He has sold his mill & about 200 acres of the land adjoining the Shanandah. He got for that £2500 Virga Curr[enc]y—the mill not a very good one, and the fall of water not more than 7 feet. The Water on this tract is by no means necessary for the other. Genl Henry

Lee has the fee of Bull’s land. I spent two days at the ferry endeavouring to bring about the purchase of the lands in question, without intimating the uses for which it might be wanted; but found that the holders would not agree to sell it on any terms: and as General Darke observed that he had been on the ground with M. Rochfontaine, and recommended it to him in strong terms for the public arsenal; but that M. Rochfontaine, he believed, had never reported it as a favorable spot, I was induced to tell him that it was possible that it might yet be appropriated to that purpose, if it could be obtained reasonably. He was forceably struck with the thing, and at once engaged that Mr Rutherford should relinquish his claim for a reasonable consideration, and was the means of bringing the others to the points which I have before mentioned, by telling them the purposes to which it might be applied, and the good effect it would have on other property in that quarter. And as they were not then willing to give in writing their consent to selling as before mentioned, he has promised to press the matter with them, and let me know decidedly what may be done by the 25th of this month—and I have reason to think that he will bring them to consent to sell if the public should be disposed to buy.
          I have, as I mentioned to you, a contract for the lease of the ferry tract for 7 years; but I shall be ready to give it up to the public, reserving to myself a small spo⟨t⟩ where it shall not interfere with their works, for the purpose of carrying on business. And as Wager will, in case of purchase, reserve the House & ferry, the rent of 800 doll[ar]s per Annum, which I was to pay, will not be demanded.
          I enclose a rough sketch of the three tracts herein mentioned that you may form some idea of their relative situation. Colo. Gilpin & myself went over the ground very attentively, and he is confirmed in the opinion which he gave to you; and as to the quantity and power of the water, he is convinced it is equal to any thing that can be wanted, or to any that can be found in any part of the River, and that water works of magnitude can be erected nowhere at a less expense.
          The Ship Peggy on board which your Blankets &c. have been shipp’d, is not yet arrived. She sailed from Liverpool about the 15th of Augt and we expect her every hour. I shall immediately send your things to Mr Pearce when they arrive.
          
          
            
            
            Fig. 1. Tobias Lear’s sketch of parcels at or near the confluence of the Potomac and Shenandoah rivers, where Robert Harper’s ferry carried passengers between Virginia and Maryland. The land was being considered for the establishment of a federal arsenal. (Library of Congress)
          
          
          I passed through Alexa. on my return from the Shanandoah, where I had the pleasure to find Fanny and our little folks in good health. She begs her affectionate & most respectful remembrance to yourself & her good Aunt—to which I pray mine may be added. We shall get fixed here this week.
          You will have the goodness, when convenient, to let me know if anything effectial shall be done in this business of the land up the River, in case these people come forward with their offers as beforementioned.
          The Waters of the Shanandoah were too high to admit of our taking that accurate survey which we wished for the Canals & Locks, we however laid out the ground for the first Canal, opposite Capt. Little’s. With sentiments of the purest Respect & most perfect attachment, I have the honor to be My dear sir, Your most affectionate & devoted friend
          
            Tobias Lear
          
        